DETAILED ACTION
This communication is responsive to the application, filed January 1, 2020.  Claims 1-18 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on January 1, 2020, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-8, 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0185045 A1) in view of Oikawa et al. (US 2017/0075574 A1).

As per claim 1:  A method for managing a plurality of memory units in a flash memory module, comprising: creating a programed timestamp corresponding to each first memory unit according to a data-written time of said each first memory unit; 
Chen discloses [0018] a write timestamp is written to the memory together with data for each write operation.
selecting a corresponding read-retry table for performing a read operation upon said each first memory unit according to the programed timestamp of said each first memory unit; and performing a first refresh operation according to program timestamps of first memory units that have been written with data.  
Chen discloses [0018-0019] a processing device performing a read operation to read data a unit of data and a write timestamp associated with the unit of data, but fails to explicitly disclose performing a refresh operation of memory units that have been written with data.  Oikawa discloses a similar method, which further teaches [0202] performing refresh processing on memory blocks whose error bits exceed a threshold.  A retry read and refresh is performed if the number of error bits of data read exceeds a threshold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chen with that of Oikawa.  One would have been motivated to perform refresh operations because it allows to determine if error bits still exceed the threshold [Oikawa; 0202].

As per claim 2:  The method of claim 1, further comprising: performing an error check upon at least one portion of each of the second memory units that have been written with data; and performing a second refresh operation according to the result of the error check.  
Oikawa discloses [0202] performing refresh processing on memory blocks whose error bits exceed a threshold.  A retry read and refresh is performed if the number of error bits of data read exceeds a threshold.

As per claim 6:  The method of claim 1, wherein the step of performing the first refresh operation comprises: performing following steps for said each first memory unit: reading data stored in said each first memory unit, and writing the data into another first memory unit; and creating a programed timestamp of the other first memory unit.
Chen discloses [0018-0019] a processing device performing a read operation to read data a unit of data and a write timestamp associated with the unit of data, but fails to explicitly disclose performing a refresh 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chen with that of Oikawa.  One would have been motivated to perform refresh operations because it allows to determine if error bits still exceed the threshold [Oikawa; 0202].

As per claims 7, 8, and 12:  Although claims 7, 8, and 12 are directed towards an apparatus claim, they are rejected under the same rationale as the method claims 1, 2, and 6 above.

As per claims 13, 14, and 18:  Although claims 13, 14, and 18 are directed towards a device claim, they are rejected under the same rationale as the method claims 1, 2, and 6 above.

Allowable Subject Matter
Claims 3-5, 9-11, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

·         US 20180101430 A1 – Ou discloses a controller repeatedly reads the first weak page by using a plurality of read voltages in a read-retry table of the flash memory.  When the first parity code obtained by repeatedly reading the first weak page can be successfully read, then the corrected data is transmitted to the host.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114